DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 06/11/2019; claim(s) 1-2, 9 & 32- 35 is/are pending herein and the claim(s) 1 is/are independent claim(s). 
Claims 3 & 10- 31 are cancelled by the applicant during the preliminary amendment of 06/11/2019 and, therefore, the claims submitted thereto are examined herein.
Specification
The disclosure is objected to because of the following informalities:
In ¶0005, the period punctuation is missing at the end of paragraph.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 -2 & 4- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. [Brennan] (US 20140277220 A1) in view of Larocca (US 20160363075 A1).

Regarding claim 1, Brennan teaches a system with machine learning [“information learned from the instructions input by the patient”] and autonomous execution on user preferences for use in a garment [a custom-fit and 1patient-controllable “undergarment 100 or set of undergarments with sewn-in heating elements 15 placed] comprising: ([0041, 0051]);
- one or more sensors [“data recorded from the patient's body (using, for example, the afore-described lead 11 and/or thermal sensor 17)” and “a monitor(s) 17 to measure and record skin temperature at a discrete location”] ([0050, 0054]);
- an electronic printed circuit board (PCB) [housing] (Fig. 5, [0050]); 
- an internal or external power source, wherein said power source comprises a power bank and/or a rechargeable battery [“battery-powered, comfortable, patient-controlled device 100”] electrically connected to said PCB and other parts of the system or garment, or a power network connecting different parts of the garment, or an external power supply which is external to the system and connected to the system wirelessly ([0041, 0053]); and 
- an output device [“16 discrete heating (panel 47) zones” using “electrodes 13 for stimulation” and “one or more heating panels 47 that include heating elements 15 for applying controllable heat to a bodily portion of a wearer of the garment 100”] embedded into or attached onto the garment, or an output signal transmitter ([0041, 0047], fig. 5); 
wherein said sensors are embedded into the garment and electrically connected to the PCB, which are configured to generate sensor data ([0050], fig. 5);
 wherein said PCB comprises one or more computer processors and electronic circuities [“the electronics for the wearable garment”] comprising a sensor data processor, a power control processor, a data storage processor, a data exchange processor, and optionally2 a wireless communication processor for wirelessly communicate with one or more third-party devices comprising a third-party sensor, and/or a data center, and/or a mobile device, and/or a server ([0051, 0052], figs. 5, 2);
wherein said output device comprises heating and/or cooling components being embedded into or attached onto a surface of the garment, or said output signal transmitter transmits [“applying controllable heat to a bodily portion of a wearer of the garment 100”] an output signal from the system to control an external output device (fig. 5, [0047]);

wherein said PCB preforms learning actions comprising active learning [storing of “the patient-provided instructions” and using them such as the learning by monitoring the instruction provided by the user from “based on information learned from the instructions input by the patient”] and passive learning actions [storing of the “data recorded from the patient's body” and using them] for changing output setting of said output device or modulating output signal to said output device and wherein said active learning and passive learning actions are triggered by a change in output setting initiated by the user [“based on information learned from the instructions input by the patient”] and a any data recorded from the patient's body…also be stored in the computer memory 44”] received from a corresponding sensor of the plurality of sensors 
Brennan teaches its processor/PCB (housing shown in fig. 5) to use changing the output settings initiated by the user (“patient-provided instructions”) and values of sensor data received from a corresponding sensor (“any data recorded from the patient's body”) and performing learning to change the applying of the heat to the bodily portion ([0050- 0051]). However, Brennan does not clearly teach its passive learning (using of the “any data recorded from the patient's body”) with the sensor data comprising sensor data over a reference value as claimed and shown above with strikethrough emphasis. Put differently, Brennan does not clearly teach using the sensor data (“data recorded from the patient's body”, para. 0050) over a reference value in its passive learning (learning with sensor data).
Larocca is directed to a computer with a PCB/processor activating a learning procedure using sensor data to perform one or more automatic control strategies ([0044- 0045, 0048]). Specifically, Larocca teaches/suggests the PCB preforms learning actions comprising passive learning action for changing output setting of said output device or modulating output signal to said output device, wherein the passive learning action triggered by a change in sensor data [“the filtered signal exceeds a predetermined threshold value thereof”, analogous to data recorded from the body of Brennan using sensors] received from a sensor is over a reference value [“exceeds a predetermined threshold value thereof, the ECU 450 may be configured to start a learning procedure of the fuel injected quantity”] ([0064, 0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Larocca and Brennan because they both are related to machine learning using the sensor data to perform one or more automatic control actions and (2) modify the system of Brennan to only use data recorded from the patient's body that exceed a reference value as part of its passive learning rather than using each of the recorded data. Doing so not only the reliability of the passive learning using the sensor data (from the body of the user in Brennan) can be improved but also the passive learning procedure that uses sensors data can be timely activated ([0045]). Furthermore, doing so the storing and processing requirement for the sensor data of Brennan can be reduced as can be clear to PHOSITA.

Regarding claim 2, Brennan further teaches/suggests the system of claim 1, further comprising an internal and/or external user input panel [“a user interface for managing and controlling the measuring of the patient's condition and status, as well as for reporting to, prompting, and alerting both the patient and clinicians”] and/or interface; wherein said user input panel and/or interface is/are embedded into or attached to the garment, and/or provided by and executed in the mobile device and wirelessly communicates with said PCB, and/or as a built-in electronics including one or more sensors and/or mechanical device that can turn into instructions, signals and/or behavioral information according to the user's motion or preference; wherein said user input panel comprises one or more knobs, buttons and/or multi-touch screen for controlling power supply and/or power level from the power source to different parts of the system or the garment, for inputting personal data, and/or for a user to control the setting of said output device; wherein said built-in electronics comprises one or more built-in sensors sensing a change in position of said mechanical device in the garment within a time interval in order to trigger the generation of an instruction or signal for controlling the output while the behavior of the user at that particular instance is stored in the system; and wherein said mechanical device comprises one or more of a zipper, Velcro, buttons, button clips, clips, magnetic clips, and buckles, which activates said one or more built-in sensors when there is a change in position thereof ([0027-0028, 0052], fig. 5).

Regarding claim 4, Brennan teaches/suggests the system of claim 1, wherein said change of the output setting initiated by the user is compared with the previous output setting by the user at the time of starting the system or during the operation of the system, whichever is the latest, such that the active learning process is triggered ([0051]).

Regarding claim 5, Brennan in view of Larocca teaches/suggests the system of claim 1 wherein said change in the sensor data is a difference between a sensor data received at a current time point and a sensor data received at a previous time point which is over the reference value such that the passive learning process is triggered (Brennan, [0050-0051] & Larocca, [0045]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Larocca, and further in view of Harter (US 20080191045 A1).

Brennan in view of Larocca teaches its PCB using/storing two types of data --received via user input and sensor(s) to perform learning as part of controlling its output devices as outlined above. However, it does not teach which data is given priority to performing machine learning if both data inputs are concurrently provided. Therefore, Brennan in view of Larocca does not teach the PCB are configured to take priority of the change in output setting initiated by the user over the change in sensor data for performing said learning actions when the change in output setting initiated by the user and the change in sensor data concurrently happen.
Harter is directed to a PCB/computer configured to program itself for various daily and/or weekly temperature setpoints, wherein the manual adjustment [analogous to Brennan’s using of patient-provided instructions] overrides the automatic adjustments [analogous to using of Brennan’s sensor’s inputs] ([0001]). Specifically, Harter teaches the PCB are configured to take priority [“manually entered setpoint temperature 16 overrides the currently active setpoint”] of the change in output setting initiated by the user over the change in sensor data for performing said learning actions when the change in output setting initiated by the user and the change in sensor data concurrently happen ([0024-0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Harter and Brennan in view of Larocca because they both are related to using both the sensor input and user provided inputs/commands and (2) modify the system of Brennan in view of Larocca to give priority to the patient-provided instructions over sensor provided data as in Harter. Doing so the clinician/patient can provide different temperature adjustment to the heating elements as needed depending on their temperature-setting preferences that can change over time (Harter, [0014]).

Claim 7 -8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Larocca, and further in view of Bi et al. [Bi] (US 20140375704 A1).
Regarding claim 7, Brennan in view of Larocca teaches the system of claim 1, wherein said computer processors and electronic circuities in the PCB comprises tracking and storing of at least of two events -- “patient-provided instructions” and “any data recorded from the patient's body (using, for example, the afore-described lead 11 and/or thermal sensor 17” , see Brennan, [0050].
However, Brennan in view of Larocca does not teach its system to use two timers (first and second timers for counting down) to track each of these two events/conditions. Thus, Brennan in view of Larocca does not teach the PCB comprise a first timer for counting down the time within a time period since the output setting is initiated by the user during the operation of the system, and a second timer for counting down the time within a time period since the change in sensor data is over a reference value during the operation of the system as claimed.
Bi teaches analyzing of the different regions of the display 14 of a computing device/PCB (analogous to Brennan’s device, see Bi, para. 0041) to determine whether the received data are “static content” or not by monitoring these data using one or more countdown timers with “timeout value” so that various control actions (e.g., burn-in minimization operations can be performed) can be implemented (Figs. 4, 6, [0036, 0048, 0076]). Specifically, Bi teaches a PCB [device of figs. 1-4] that comprises a first timer [first timer from the “Each of these nine subregions in array 52 may be monitored for static content using a respective countdown timer 134”] for counting down the time within a time period since the output setting is initiated for the first event during the operation of the system, and a second timer [second timer from the “static content using a respective countdown timer 134”] for counting down [“countdown timer that counts down to zero from a timeout value”] the time within a time period since the change in second data operation of the system for second event(s) ([0066-30068, 0084, 0087]). In summary, Bi clearly teaches a PCB using of first and second timers 134s in a PCB to track/monitor receiving of the subsequent data for different types of the events are known.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Bi and Brennan in view of Larocca because they both are related to monitoring occurrences of two or more events by a computing device/PCB and (2) modify the PCB of Brennan in view of Larocca to use first timer for counting down the time within a time period since the output setting is initiated by the user during the operation of the system, and a second timer for counting down the time within a time period since the change in sensor data is over a reference value during the operation of the system as suggested by Bi (using respective timers to monitor receiving of new data of respective events). Doing so the receiving of subsequent data about (i) sensor inputs greater than a reference value and (ii) user inputs of Brenna in view of Larocca can be monitored. Furthermore, Bi teaches details for Brennan in view of Larocca about how to determine whether its PCB/processor is receiving new patient-provided instructions or data recorded from the patient's body [“frame of data”] or not (Bi, [0068] & Brennan, [0050]).

Regarding claim 8, the combination (Brennan, Larocca, and Bi) teaches/suggests wherein said first timer is reset when there is a subsequent output setting [“in response to detection of a memory write command on path 124 at step 144, reset countdown timer 134 to a timeout value” for each event (user instructions and sensor being over the reference value)] initiated by the user during the previous round of count-down, wherein said second timer is reset when there is a subsequent change in sensor data which is over the reference value during the previous round of count-down or when there is an output setting initiated by the user during the previous round of count-down (Brennan, [0050] & Bi [0076, 0084]).

Allowable Subject Matter
Claim 9 & 32-  35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, for claim 9, prior arts individually or in a proper combination do not teach or fairly suggest “when said first or second timer completes a round of count-down without any reset, the user’s-initiated output setting and/or the change in sensor data is/are stored in the data storage processor as a learned database” in combination with remaining limitations of the claim when viewed as a whole.
Commarford et al. (US 20100037158 A1) teaches when the user-initiated output setting received after the timer completion as intentional data and data received before the timer completion as unintentional data ([0024- 0025]). However, Commarford also does not teach this intentional data is stored as “a learned databased”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kranz  (US 10424179 B2) teaches a PCB using first timer and second timer [“two timers are used where the first countdown timer is designed for manual and automatic reset and the second count down timer is designed for manual reset only to deactivate the warning signal”] to counting down and to track two events (claim 7).
2) Fiedorowicz (US 8660970 B1) teaches passively learning and autonomously executing tasks on behalf of a user using sensor system 306, wherein the passive refers to learning unobtrusively in relation to the specific user about which information is being obtained, so that the specific user is not encumbered by the learning or required to devote time and attention towards the learning (Abstract, Fig. 3 & associated texts).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see para. 0049, “As further described below, the patient-controllable circuitry allows the wearer of the garment 100 to self-treat”
        2 The claim limitation “optionally a wireless communication processor for wirelessly communicate with one or more third-party devices comprising a third-party sensor, and/or a data center, and/or a mobile device, and/or a server” is treated as optional/superfluous and, therefore, not given patentable weight.
        
        3 “So long as no new frames
        of data are being provided to display driver circuitry 66”